RESOLUCIÓN.
Los hechos expuestos en la anterior solicitud, no deter-minan cansa bastante para la expedición del auto de certio-rari solicitado. Según la sección primera de la ley sobre la materia aprobada en 10 de marzo .de 1904, dicho auto pro-cede en ¿quellos casos en que el procedimiento adoptado no está de acuerdo con las prescripciones de la ley. El peticio-nario alega como defectos de procedimiento, haber sido in-fringidos el artículo 51 del Código de Enjuiciamiento Civil, y la sección 14 de la ley para asegurar la efectividad de sen-tencias, aprobada en marzo 1 de 1902. Tales infracciones no ex¥áten en el presente caso, pues si el administrador de una casa tiene'facultad para percibir las rentas de la mismá, no puede menos de tenerla también para gestionar judicial o extra judicialmente todo lo conducente' a ese cobro; y el he-cho de no haberse sustanciado .en pieza separada la moción del demandado administrador para conseguir se dejara sin efecto el embargo de las rentas quedando .subsistente el de la casa principal, no es un defecto de procedimiento que afecte los derechos de las. partes causándoles perjuicios. Una mera informalidad de procedimiento no .puede servir de fundamento' .a un auto de certiorari, si no tiende a lesionar derechos.
Por las razones expuestas no ha lugar a expedir el auto de certiorari solicitado.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.